o
                                                                                 I»J    C/>C3
                                                                                 m1—•   ^^
                                                                                 «3">   3>;o
                                                                                        —i_j
                                                                                        rn
                                                                                             o
                                                                                 •23
                                                                                 ro
                                                                                 en     £tir
                                                                                        > -O rn
                                                                                        c/>rnr-j
                                                                                        :r>'~J
                                                                                        xr
                                                                                 —
                                                                                        0No. 72067-8-1/2




                                       FACTS


      Shelarose Ljunghammar was born on October 19, 1928. She was married

to Nils Ljunghammar until he passed away in 1998. The couple had four sons:

Ralph,1 Ivan, Keith, and Daryl.

      Shelarose owned several rental properties. She handled the bookkeeping

for these properties. Shelarose began falling behind in her bookkeeping for the

rental properties in the early 2000s. Around 2005, Ivan and his wife, Deborah,

started helping Shelarose with her bookkeeping.       Ivan also helped Shelarose

maintain the rental properties, and he was paid for his work.

       In 2007, Shelarose and several of her sons met with Shelarose's attorney

to discuss her estate plans.      The attorney discussed the possibility of giving

someone power of attorney, but Shelarose wanted additional time to consider this

possibility. Shortly afterward, on June 13, 2007, Shelarose signed a document

giving her son Ivan a general durable power of attorney over her property and

finances. The document named Ivan's wife, Deborah, as the alternate in the event

that Ivan became unable or unwilling to act. At that time, Ivan and Deborah did

not inform Daryl, Ralph, or Keith about the power of attorney.

       After Ivan became Shelarose's attorney-in-fact, Ivan and Deborah began

limiting Shelarose's interactions with the rest of the family. Shelarose stopped

attending family functions.   Ralph and Daryl became concerned that Ivan and

Deborah were screening their calls to Shelarose—they were unable to reach their


       1 We refer to members of the Ljunghammar family by their first names for
clarity. No disrespect is intended.
No. 72067-8-1/3



mother by phone. Ivan and Deborah did not notify the rest of the family when

Shelarose was hospitalized.    And, Ivan and Deborah changed the locks on

Shelarose's home.

       In 2009, Ralph and Daryl became concerned that Shelarose was no longer

living at her home. Ralph contacted Adult Protective Services (APS). Daryl called

the police.

       On September 24, 2009, Detective Pamela St. John of the Seattle Police

Department went to Shelarose's home to do a welfare check. No one answered

when Detective St. John knocked on the door.       While Detective St. John was

looking around the house, Ivan and Deborah arrived. Detective St. John identified

herself and asked where Shelarose was. According to Detective St. John, Ivan

and Deborah were confrontational and uncooperative, but they eventually revealed

that Shelarose was with her caregiver.

       Detective St. John returned to Shelarose's home on September 29, 2009 to

interview Shelarose in the company of her attorney. On this occasion, she was

accompanied by Heidi Wilson from APS.          During that interview, Shelarose

appeared confused—she could not answer any of Detective St. John's questions

about what day of the week it was, who the president was, or her children. And,

she did not appear to understand who Wilson or Detective St. John were.

       After an investigation, APS petitioned to appoint a guardian for Shelarose.

On January 19, 2010, the court appointed Puget Sound Guardians (PSG) to be

Shelarose's guardian. The court order also required Ivan and Deborah to provide
No. 72067-8-1/4




an accounting of Shelarose's finances for the time period that Ivan had power of

attorney. Ivan and Deborah did not provide an accounting despite multiple court

orders directing them to do so.

       PSG conducted an independent investigation of Shelarose's finances by

collecting records from the banks with which Shelarose had accounts. Then, they

attempted to discern what funds may have been misappropriated when Ivan was

attorney-in-fact by identifying questionable transactions.

       PSG and Ivan reached a settlement agreement in March 2011. And, Ivan

confessed to judgment in the amount of $160,000. Judgment was entered against

him in the guardianship proceeding.

       On August 22, 2012, Ivan and Deborah were charged with first degree theft.

The State presented the testimony of numerous witnesses, including members of

the Ljunghammar family and employees of PSG.2 And, a financial analyst for the

King County Prosecuting Attorney's Office testified regarding her analysis of Ivan's

and Deborah's financial records. Her summaries regarding the transfers of money

from Shelarose's accounts to Ivan and Deborah's accounts, and the correlation

between these transfers and Ivan and Deborah's mortgage payments, were

admitted as exhibits.

       The jury convicted both Ivan and Deborah as charged. And, the jury found

by special verdict that the crime was a major economic offense and that Ivan and

Deborah either knew or should have known that the victim was particularly



       2 Shelarose was unavailable for either party to call as a witness at trial.
No. 72067-8-1/5




vulnerable. Accordingly, the trial court imposed an exceptional sentence for each

defendant. The trial court also ordered Ivan and Deborah to pay restitution in the

amount of $160,000, and it made the restitution obligation joint and several. Ivan

and Deborah appeal.

                                    DISCUSSION


       Ivan and Deborah challenge the sufficiency of the evidence supporting their

convictions for first degree theft. They also argue that the State violated their right

against self-incrimination by inviting the jury to infer guilt from the fact that they

failed to provide an accounting to PSG. Both assert that the trial court erred in

imposing their exceptional sentences and joint and several restitution.          And,

Deborah contends that she was prejudiced by their joint trial.

  I.   Sufficient Evidence of First Degree Theft

       Evidence is sufficient to support a conviction if, viewing the evidence in the

light most favorable to the State, any rational trier of fact could have found all of

the elements beyond a reasonable doubt. State v. DeVries, 149 Wn.2d 842, 849,

72 P.3d 748 (2003). A challenge to the sufficiency of the evidence admits the truth

of the State's evidence and all inferences that can reasonably be drawn from it.

id

       Under RCW 9A.56.020(1)(a), theft means "[t]o wrongfully obtain or exert

unauthorized control over the property or services of another or the value thereof,

with intent to deprive him or her of such property or services." A person exerts

unauthorized control over property by having it in one's "possession, custody or
No. 72067-8-1/6




control" as attorney or other person authorized to hold possession and

appropriating that property to one's own use or the use of someone other than the

true owner or person entitled to the property. RCW 9A.56.010(22)(b).

       Here, Deborah contends that the State did not present evidence to show

that Shelarose's property was in Deborah's possession, custody, or control. She

argues that she did not sign any of the checks written on Shelarose's accounts,

withdraw or transfer money from Shelarose's accounts, or use Shelarose's credit

card. And, she points out that the power of attorney document named her as

" 'alternate attorney in fact,' " which gave her power of attorney only if Ivan was

unable to exercise his authority.

       But, numerous witnesses testified that they observed Deborah assisting

Shelarose with her bookkeeping.      Ralph recalled a time when Deborah and

Shelarose were working on the bookkeeping, and Deborah was writing checks for

Shelarose. He testified that Deborah appeared to be covering up the checks as

she was writing them. Daryl often saw Deborah helping Shelarose write checks,

and he also observed Deborah covering up the books on one occasion. Keith

noticed Deborah writing Shelarose's checks for her. Daryl's wife, Kerie, also

testified that Deborah would often have Shelarose sign checks, but that Ivan never

helped with the bookkeeping.

       The evidence also showed that Deborah took possession of Shelarose's

funds. Checks from Shelarose to Deborah were deposited in Deborah and Ivan's

joint account.    Several of these checks contributed to the total amount of
No. 72067-8-1/7




questionable transfers that were identified in the confession of judgment as a

breach of fiduciary duty. And, a cashier's check in the amount of $13,500 was

made out to Deborah alone and deposited in the joint account.

      And, multiple witnesses testified that Deborah represented herself as

sharing the power of attorney with Ivan. Ralph testified that in early 2008, Deborah

told him and Daryl that she and Ivan had power of attorney. Wilson from APS

testified that when she went to Shelarose's home with Detective St. John, Deborah

showed them the power of attorney she and Ivan had—she carried the document

in her purse.     From this evidence, a rational trier of fact could conclude that

Deborah exerted control over Shelarose's finances.3

       Deborah and Ivan both assert that even if they exerted control over

Shelarose's finances, the State failed to prove that the money transfers were

unauthorized. They contend that Shelarose gave Ivan power of attorney because

she wanted him to control her finances. And, they argue that Shelarose herself

signed many of the checks in question, and it is unclear who performed many of

the other transactions. Moreover, they contend that the State did not prove that

any transfers to Ivan and Deborah were not merely gifts from Shelarose.

      3 We also note that the jury received an instruction on accomplice liability.
Therefore, the fact that only Ivan had power of attorney is of no consequence. A
person may be an accomplice in the commission of a crime by soliciting,
commanding, encouraging, or requesting the other person to commit the crime, or
by aiding or agreeing the other person in planning or committing the crime, if the
person knows that their actions will facilitate the commission of a crime. RCW
9A.08.020(3). Here, even if the jury did not believe that Deborah herself exerted
unauthorized control over Shelarose's finances, the State's evidence still showed
that Deborah aided Ivan in taking money from Shelarose by holding herself out as
having power of attorney along with Ivan and by depositing checks into her and
Ivan's joint account.
No. 72067-8-1/8




      But, the State admitted into evidence Ivan's signed confession of civil

judgment. This confession of judgment acknowledged that Ivan acted as attorney-

in-fact for Shelarose and breached the fiduciary duties he owed to her.           He

admitted that he unjustly benefitted by distributing money from Shelarose's assets

to himself, in an amount at least equal to $160,000.4

      The State also produced evidence of Shelarose's previous manner of gift-

giving to her relatives. The power of attorney document gave Ivan the authority to

give gifts only in amounts consistent with Shelarose's previous manner of giving.

Ralph, Keith, and Daryl testified that Shelarose did give them gifts in the past, but

only in small amounts and on special occasions. Yet, Shelarose's and Ivan and

Deborah's bank records show "gifts" and "loans" to Ivan and Deborah in amounts

much larger than that.5 Thus, under the power of attorney document, Ivan was not

authorized to give these kinds of gifts and loans.

       4 Ivan, in a statement of additional grounds, contends that the court erred in
admitting the confession of judgment against him, because he signed it under
duress.   Deborah also contends that the trial court erred in admitting this
document.
        Ivan moved to exclude the confession of civil judgment before trial. But, the
trial court denied this motion, because the confession of judgment is relevant to
the issues in this case and it is an admission of a party opponent. The court also
instructed the jury that the standard of proof in a civil guardianship proceeding is
preponderance of the evidence.
       The court did not err in admitting this document.        Ivan was given the
opportunity to discuss the confession of judgment with a lawyer before signing it.
Ivan acknowledged this fact in the confession ofjudgment itself. He was not forced
to admit that he breached his fiduciary duty to Shelarose. And, this document was
highly relevant in the criminal case against both Ivan and Deborah.
       5 The notes on many of the checks paid to Ivan and Deborah from
Shelarose's accounts involve loans or work. Other checks or transfers were not
labeled. These money transfers range in amounts, with several loans of $3,000 or
$5,000, an unlabeled check of $7,500, and a cashier's check made out to Deborah
in the amount of $13,500.
No. 72067-8-1/9




       Ivan and Deborah's secretive behavior provided additional evidence that

these takings were unauthorized. They failed to keep records of their involvement

in Shelarose's finances. Ivan and Deborah took steps to isolate Shelarose from

her other sons by keeping her from attending family parties, changing the locks on

her home to prevent the other sons from entering, refusing to let Daryl, Ralph, or

Kerie talk to Shelarose when they called, and withholding information about her

hospital visits. And, Ralph and Daryl witnessed Deborah covering up the checks

she was writing for Shelarose.

       We hold that there was sufficient evidence to support both Ivan's and

Deborah's convictions.

 II.   Right to Silence

       Deborah and Ivan argue that the State violated their constitutional right to

silence by urging the jury to find them guilty based on their exercise of this right.

They argue that they exercised their right to remain silent by failing to provide an

accounting to PSG. And, Ivan contends that the trial court erred in denying his

motion for a mistrial on this basis.

       Both the United States and the Washington Constitutions protect the

criminal defendant's rightto be free from self-incrimination, which includes the right

to silence. U.S. Const, amend. V; Wash. Const, art. I, § 9. We interpret these

provisions similarly, and liberally construe the right against self-incrimination.

State v. Easter, 130 Wn.2d 228, 235-36, 922 P.2d 1285 (1996).
No. 72067-8-1/10




      At trial, the defendant's right against self-incrimination includes the right not

to testify, |d_, at 236. And, the State is prohibited from eliciting comments from

witnesses or making closing arguments related to a defendant's silence such that

would encourage the jury to infer guilt from that silence. Id, Nor may the State

use evidence of the defendant's prearrest silence as substantive evidence of guilt.

State v. Burke. 163 Wn.2d 204, 215, 181 P.3d 1 (2008).

       Here, Deborah and Ivan moved pretrial to exclude evidence of their failure

to provide an accounting. They argued that a guardian is deemed to be an officer

of the court, and, therefore, the fifth Amendment did attach in the guardianship

proceedings. Seattle-First Nat'l Bank v. Brommers, 89 Wn.2d 190, 200, 570 P.2d

1035 (1977). They assert that responding to the court orders with answers or

documents could have incriminated them. Consequently, they argue they were

entitled to invoke the Fifth Amendment right to remain silent. Lefkowitz v. Turlev,

414 U.S. 70, 77, 94 S. Ct. 316, 38 L. Ed. 2d 274 (1973) (the Fifth Amendment

applies in any proceeding where the answers could be used against the person in

a later criminal prosecution). The State asserted pretrial, and the trial court agreed,

that the Fifth Amendment protections did not attach in these proceedings, because

the guardian was acting as a private individual, not a state actor. The trial court

denied the motion. It ruled that the Fifth Amendment had not attached at the time,

because the investigation was conducted in the context of a civil proceeding, and

the defendants did not show that the guardian was a state actor.




                                              10
No. 72067-8-1/11




          At trial, the State presented evidence that Ivan and Deborah failed to

provide financial documents to PSG, even after multiple court orders. In closing

argument, the State emphasized that Ivan and Deborah refused to provide any

records or give an accounting. The State further said that Ivan and Deborah were

given multiple opportunities to provide an accounting and explain that Shelarose

had gifted or loaned them money, yet they did not ever provide an accounting.

Both Ivan and Deborah objected to this line of argument as burden-shifting and

commenting on their silence, and they moved for a mistrial. The trial court denied

their motion.


          We need not decide ifthe Fifth Amendment applies. Assuming it did apply,

Ivan and Deborah did not expressly invoke their right to remain silent. Instead,

they simply did not respond to the court orders. The State argues that Ivan and

Deborah's failure to explicitly invoke the right means that they waived it.     In

response, Ivan and Deborah contend that they invoked the right by remaining

silent.


          A person who seeks the protection of the Fifth Amendment right to remain

silent must claim it at the time he or she relies on it. Salinas v. Texas,    U.S.

    , 133 S. Ct. 2174, 2179, 186 L. Ed. 2d 376 (2013). One does not expressly

invoke the Fifth Amendment by standing mute. ML at 2181. The United States

Supreme Court has recognized two limited exceptions: when a defendant decides

not to testify at trial, and when governmental coercion makes waiving the right

involuntary.     ]d at 2179-80.    And, where assertion of the right would itself




                                             11
No. 72067-8-1/12




incriminate the person, silence is sufficient. ]d at 2180. These exceptions all

recognize that a witness need not expressly invoke the right "where some form of

official compulsion denies him 'a free choice to admit, to deny, or to refuse to

answer.'" ]d (internal quotation marks omitted) (quoting Garner v. United States,

424 U.S. 648, 656-57, 96 S. Ct. 1178, 47 L. Ed. 2d 370 (1976))

        Deborah and Ivan argue that responding to the request for an accounting

by invoking the FifthAmendment would have incriminated them. But, only answers

that "would furnish a link in the chain of evidence needed to prosecute" the person

for a crime are incriminating. Hoffman v. United States, 341 U.S. 479, 486, 71 S.

Ct. 814, 95 L. Ed. 1118 (1951). Here, invoking the right to remain silent would not

have provided substantive evidence of the crime. Ivan and Deborah were not

subject to official compulsion that denied them the free choice to invoke the right

to remain silent.

        We conclude that Deborah and Ivan failed to invoke their right to remain

silent in the guardianship proceedings. Because they did not invoke this right, the

trial court did not err in admitting evidence pertaining to Ivan and Deborah's failure

to provide an accounting. Nor did the State err in referring to this failure in closing

argument. Therefore, the trial court did not err in denying Ivan and Deborah's

motion for a mistrial.

 III.   Exceptional Sentence

        Deborah argues that the trial court erroneously imposed an exceptional

sentence based on a major economic offense aggravating factor. She asserts this




                                              12
No. 72067-8-1/13




is so, because she was convicted as an accomplice, but the jury did not find that

she knew the offense was a major economic offense. Ivan also argues that the

trial court erred in imposing his exceptional sentence based on the major economic

offense aggravating factor.

       RCW 9.94A.535(3) permits the trial court to impose an exceptional

sentence based on aggravating circumstances considered by the jury. One of

these aggravating factors is if the current offense was a major economic offense

or series of offenses. RCW 9.94A.535(3)(d). A major economic offense is one

which involved multiple victims or multiple incidents per victim, attempted or actual

monetary loss substantially greater than is typical for the offense, a high degree of

sophistication or planning or a lengthy amount of time, or was facilitated by the

defendant's position of trust, confidence, or fiduciary responsibility. ]d

       Appellants argue that State v. Haves, 182 Wn.2d 556, 342 P.3d 1144 (2015)

requires reversal of their exceptional sentences. In Haves, the defendant was

convicted as an accomplice, and he appealed his exceptional sentence based on

the major economic offense aggravating factor. Id at 562-63. On appeal, the

court noted that it looks to whether the defendant's own misconduct satisfies the

language of the statute in reviewing a sentence aggravator. Id at 563. The court

held that when the aggravating factor relates to "the current offense" and the

defendant is an accomplice, the jury must find that the defendant had knowledge

that informs the aggravating factor.      Id at 566.     For example, whether the

defendant knew that the offense would have multiple victims, involve a high degree




                                             13
No. 72067-8-1/14




of sophistication, or take place over a long period of time. ]d Because the court

could not tell from the jury's special verdict whether it found that Hayes had any

knowledge informing the major economic offense factor, it vacated his exceptional

sentence and remanded for resentencing. ]d at 566-67.

       Here, Deborah's actions showed that the crime was facilitated by her own

position of trust, confidence, or fiduciary responsibility.   The power of attorney

document named her as the alternate attorney-in-fact, and she held herself out as

sharing the power of attorney with Ivan.6 She wrote checks for Shelarose to sign.

She received significant amounts of money from Shelarose during the time Ivan

was attorney-in-fact. She isolated Shelarose by screening her family members'

calls, preventing her from attending family functions, and changing the locks on

Shelarose's home. And, she failed to respond to multiple court orders requesting

an accounting of Shelarose's funds during this time period.           Therefore, the

evidence clearly allowed the jury to find that Deborah's own actions satisfied the

major economic offense aggravator whether she was a principal or an accomplice.

       Moreover, the trial court also imposed Deborah and Ivan's exceptional

sentences based on another aggravating factor: that the defendants knew that the

victim was particularly vulnerable or incapable of resistance. Neither Deborah nor

Ivan argues that the particularly vulnerable victim factor was an invalid basis for an

exceptional sentence. And, the court noted in the findings of fact associated with

each exceptional sentence, "Each one of these aggravating circumstances is a


       6 Nothing in the record suggests that Deborah actually served as attorney-
in-fact under the power of attorney.


                                             14
No. 72067-8-1/15




substantial and compelling reason, standing alone, that is sufficient justification for

the length of the exceptional sentence imposed." It is appropriate for this court to

affirm an exceptional sentence where the trial court expressly states that the same

exceptional sentence would be imposed based on any of the aggravating factors

standing alone. State v. Weller, 185 Wn. App. 913, 930, 344 P.3d 695, review

denied, 183 Wn.2d 1010, 352 P.3d 188 (2015).

       But, Deborah asserts that the trial court's statement was a "boilerplate

finding" that is insufficient to support the exceptional sentence. We do not agree.

This finding was supported by the trial court's comments during the sentencing

hearing emphasizing, "[W]hat was proved beyond a reasonable doubt was the

taking advantage of an infirm person, who is infirm by their age and their dementia.

And why? For money. For greed. That crime is repugnant." Taken together, the

trial court's statements and written findings indicate that the same exceptional

sentence would be imposed based on either of the aggravating factors.

       Thus, these exceptional sentences stand regardless of whether the major

economic offense aggravating factor was proper. We affirm both appellants'

exceptional sentences.

 IV.   Joint and Several Restitution

       Deborah further argues that the trial court was not authorized to impose joint

and several restitution on Deborah and Ivan. Ivan adopts this argument.

       This court reviews a trial court's order of restitution for an abuse of

discretion. State v. Grantham, 174 Wn. App. 399, 403, 299 P.3d 21 (2013). The




                                              15
No. 72067-8-1/16




trial court abuses its discretion when its decision is manifestly unreasonable or

based on untenable grounds. State v. Cawver. 182 Wn. App. 610, 616, 330 P.3d

219 (2014). We review de novo whether the trial court applied the wrong legal

standard or based its decision on an erroneous view of the law. Id

       The trial court's authority to impose restitution is derived from statute. State

v. Gonzalez, 168 Wn.2d 256, 261, 226 P.3d 131 (2010). The governing statute

here, RCW 9.94A.753(3), provides, "[Rjestitution ordered by a court pursuant to a

criminal conviction shall be based on easily ascertainable damages for injury to or

loss of property, actual expenses incurred for treatment for injury to persons, and

lost wages resulting from injury."

       The broad language of the restitution statutes indicates legislative intent to

give the courts broad powers of restitution. State v. Davison, 116 Wn.2d 917, 920,

809 P.2d 1374 (1991). As such, this court does not give restitution statutes an

overly technical construction that would permit a defendant to avoid just

punishment. Id at 922.

       Restitution may be ordered only for losses incurred as a result of the crimes

charged. State v. Raleigh, 50 Wn. App. 248, 252, 748 P.2d 267 (1988). The trial

court need find only that a victim's injuries were causally connected to a

defendant's crime before ordering a defendant to pay restitution for the resulting

expenses. State v. Enstone, 137 Wn.2d 675, 682, 974 P.2d 828 (1999).

       Both Ivan and Deborah contend that the other is the more culpable party,

and therefore joint and several restitution is not commensurate with their individual




                                             16
No. 72067-8-1/17




conduct. But, the evidence shows that Ivan and Deborah acted together to deprive

Shelarose of her property by writing checks on Shelarose's accounts and

depositing the money into their joint bank account. Clearly, the victim's injury was

causally connected to each of them. The court had authority to impose the full

amount of restitution on each of them individually. Because they acted in concert

to perpetrate the theft, a joint and several restitution order is appropriate to the

husband and wife team. They fail to articulate any way in which this order imposes

a burden on them in excess of what the statute allows. RCW 9.94A.753(3) gives

trial courts broad powers to impose restitution. Davison, 116 Wn.2d at 920. We

do not interpret it as prohibiting joint and several restitution.

        We hold that the trial court did not err in imposing joint and several restitution

here.


 V.     Joint Trial


        In a statement of additional grounds, Deborah contends that she was

prejudiced by the State's decision to try her and Ivan together. CrR 4.3(b) provides

that two or more defendants may be joined in the same charging document when

each is charged with the same offense or with offenses so closely related that it

would be difficult to separate proof of one offense from proof of others.

        Deborah appears to raise this issue on the first time on appeal. Accordingly,

she must demonstrate that the joint trial was so manifestly prejudicial that it

outweighed the concern for judicial economy. State v. Embry, 171 Wn. App. 714,

731, 287 P.3d 648 (2012).




                                                17
No. 72067-8-1/18




      Deborah contends that because she did not have power of attorney for

Shelarose, she was prejudiced by being tried with Ivan. But, the State's evidence

showed that Deborah assisted Ivan with the theft—her involvement was not limited


to depositing funds into their joint accounts. The evidence showed that Deborah

and Ivan worked together to deprive Shelarose of her property.        Therefore,

Deborah has not established the necessary threshold of prejudice.

      We affirm.




WE CONCUR:




                                           Ct   •&-/,
                                                           9
                                                               l




                                           18